SCOTT, J.
The papers upon which the attachment was granted, and on which the motion to vacate is based, are fatally defective. The action is for unliquidated damages, and there is nothing in the papers upon which the court can determine what damages, if any, the plaintiffs are entitled to recover. James v. Signell, 60 App. Div. 75, 69 N. Y. Supp. 680; Haskell v. Osborn, 33 App. Div. 127, 53 N. Y. Supp. 361.
It follows that the order appealed from must be reversed, with $10 costs and disbursements, and the motion granted, with $10 costs. All concur.